COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

DAVID REYES AND SONIA                           §
VALENZUELA,                                                       No. 08-14-00080-CV
                                                §
                        APPELLANTS,                                  Appeal from the
                                                §
V.                                                                 346th District Court
                                                §
ANNETTE BURRUS,                                                 of El Paso County, Texas
                                                §
                            APPELLEE.                            (TC# 2012-DCV-03532)
                                                §

                                MEMORANDUM OPINION

        This appeal is before the Court to determine whether it should be dismissed for want of

jurisdiction. David Reyes and Sonia Valenzuela filed a notice of appeal from an order granting

Appellee’s request for a temporary injunction purportedly entered on February 12, 2014, but the

clerk’s record does not include a written temporary injunction and the trial court clerk has

informed the Court that a written order has not been entered by the trial court. Finding that the

record does not contain a final judgment or an appealable order, we dismiss the appeal for want

of jurisdiction.

        Generally, this Court’s appellate jurisdiction is limited to reviewing a final judgment.

Ogletree v. Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007); Lehmann v. Har-Con Corporation,

39 S.W.3d 191, 195 (Tex. 2001); Cantu Services, Inc. v. United Freedom Associates, Inc., 329
S.W.3d 58, 62 (Tex.App.--El Paso 2010, no pet.). We may also review interlocutory orders
when authorized by statute. See TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West Supp. 2013);

Bally Total Fitness Corporation v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). An interlocutory

order granting a temporary injunction is appealable.           TEX.CIV.PRAC.&REM.CODE ANN.

§ 51.014(a)(4).

       In an order entered on March 17, 2014, we notified Appellants that the record did not

include a written temporary injunction so the Court would treat their notice of appeal as

premature. The order provided that the appeal would remain pending to give the trial court an

opportunity to enter a written temporary injunction in compliance with TEX.R.CIV.P. 683, but the

appeal would be dismissed for want of jurisdiction without further notice if a written temporary

injunction order was not entered by April 17, 2014. The trial court clerk has not filed a

supplemental clerk’s record containing a written temporary injunction and Appellants have not

advised the Court that an order has been entered. Accordingly, we dismiss the appeal for want of

jurisdiction because the trial court has not entered a final judgment or an appealable order. In the

event the trial court enters a written temporary injunction following the dismissal of this appeal,

the appellate timetable will commence on the date the order is signed and a party may pursue an

appeal from the order.



May 14, 2014
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               -2-